ORDER

On April 16, 1999, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. The petition alleges that on diverse occasions Respondent wrongfully withdrew funds from his Ghent’s account and converted those funds to his own use. On April 22, 1999, Disciplinary Counsel and Respondent’s counsel appeared before the Court. Respondent did not contest the petition. After hearing the representations of the Chief Disciplinary Counsel and Respondent’s counsel, we deem that an Order granting the Petition for Interim Suspension is appropriate.
Accordingly, it is ordered, adjudged and decreed that Respondent, James D. Levitt, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that Chief Disciplinary Counsel David D. Curtin be appointed as Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the chent’s interests. Chief Disciplinary Counsel is further empowered to enter upon Respondent’s office premises in order to effectuate this Order.
Justice WEISBERGER did not participate.